

115 HR 498 IH: Cuba Digital and Telecommunications Advancement Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 498IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Cramer (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the exportation of consumer communication devices to Cuba and the provision of
			 telecommunications services to Cuba, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cuba Digital and Telecommunications Advancement Act of 2017 or the Cuba DATA Act. 2.Exportation of consumer communication devices and telecommunications services to Cuba (a)In generalNotwithstanding any other provision of law, the President may permit any person subject to the jurisdiction of the United States—
 (1)to export consumer communication devices and other telecommunications equipment to Cuba; (2)to provide telecommunications services involving Cuba or persons in Cuba;
 (3)to establish facilities to provide telecommunications services connecting Cuba with another country or to provide telecommunications services in Cuba;
 (4)to conduct any transaction incident to carrying out an activity described in any of paragraphs (1) through (3); and
 (5)to enter into, perform, and make and receive payments under a contract with any individual or entity in Cuba with respect to the provision of telecommunications services involving Cuba or persons in Cuba.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter for 4 years, the President shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report on—
 (1)the percentage of individuals in Cuba who are able to access the Internet and the infrastructure that would be needed in Cuba to reach the goal of increasing that percentage to 50 percent by 2020;
 (2)the ability of individuals in Cuba, including foreign tourists, to access data through the use of cell phones and the infrastructure that would be needed to bring the capability to access that data to rural and urban population centers in Cuba;
 (3)the impact of access to telecommunications technology on the development of new businesses, co-ops, and educational opportunities in Cuba; and
 (4)the impact of the telecommunications equipment and telecommunications services provided under this section on advancing the human rights objectives of the United States and how such equipment and services are being used to advance those objectives.
 (c)DefinitionsIn this section: (1)Consumer communication devicesThe term consumer communication devices means commodities and software described in section 740.19(b) of title 15, Code of Federal Regulations (or any successor regulation).
 (2)Person subject to the jurisdiction of the United StatesThe term person subject to the jurisdiction of the United States means— (A)any individual, wherever located, who is a citizen or resident of the United States;
 (B)any person located in the United States; (C)any corporation, partnership, association, or other organization organized under the laws of the United States or of any State, territory, possession, or district of the United States; and
 (D)any corporation, partnership, association, or other organization, wherever organized or doing business, that is owned or controlled by a person described in subparagraph (A), (B), or (C).
 (3)Telecommunications servicesThe term telecommunications services includes— (A)data, telephone, telegraph, Internet connectivity, radio, television, news wire feeds, and similar services, regardless of the medium of transmission and including transmission by satellite;
 (B)services incident to the exchange of communications over the Internet; (C)domain name registration services; and
 (D)services that are related to consumer communication devices and other telecommunications equipment to install, repair, or replace such devices and equipment.
					3.Repeal of certain authorities preventing financing and market reform for Cuba
			(a)Cuban Democracy Act
 (1)In generalSection 1704 of the Cuban Democracy Act of 1992 (22 U.S.C. 6003) is repealed. (2)Conforming amendmentsSection 204 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6064) is amended—
 (A)in subsection (b), by amending paragraph (3) to read as follows:  (3)sections 1705(d) and 1706 of the Cuban Democracy Act of 1992 (22 U.S.C. 6004(d) and 6005);; and
 (B)in subsection (d), by amending paragraph (3) to read as follows:  (3)sections 1705(d) and 1706 of the Cuban Democracy Act of 1992 (22 U.S.C. 6004(d) and 6005) are repealed; and.
					(b)Cuban Liberty and Democratic Solidarity Act
 (1)In generalSections 102, 103, 104, 105, and 108 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032, 6033, 6034, 6035, and 6038) are repealed.
 (2)Conforming amendmentSection 109(a) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6039(a)) is amended by striking (including section 102 of this Act).
				